Citation Nr: 1614265	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar strain myositis (low back disability), in excess of 20 percent from April 20, 2007, and in excess of 40 percent from October 19, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 13, 2008.  

3.  Entitlement to separate compensable ratings for any neurologic abnormalities associated with the lumbar strain myositis, to include bilateral radiculopathy of the lower extremities, erectile dysfunction, and bladder impairment. 


REPRESENTATION

The Veteran is represented by: Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which in pertinent part granted service connection for a low back disability and assigned a 20 percent initial rating effective April 20, 2007.  A November 2011 rating decision granted a 40 percent rating for the low back disability for the period beginning October 19, 2010.  The current Agency of Original Jurisdiction (AOJ) is the RO in Waco, Texas.  

This matter was previously remanded by the Board in February 2010 and July 2012 for new examinations and treatment records.  Treatment records were associated with the claims file and new VA examinations were provided; therefore, the Board finds that there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issue of whether separate compensable ratings for associated neurological abnormalities of the low back disability are warranted is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  It is not possible to differentiate the symptoms of pain and limitation of motion associated with the service-connected lumbar strain myositis from the pain and limitation of motion associated with the nonservice-connected lumbar stenosis.  

2.  For the entire rating period from April 20, 2007, the low back disability has been manifested by symptoms of pain and limitation of motion with forward flexion ending between 30 and 50 degrees with painful motion beginning between 25 and 30 degrees.  

3.  For the entire rating period from April 20, 2007, the low back disability has not been manifested by symptoms of unfavorable ankylosis of the entire thoracolumbar spine.   

4.  From June 13, 2008, the service-connected disabilities prevent the Veteran from maintaining substantial gainful employment.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent rating, but no higher, for the lumbar strain myositis have been more nearly approximated for the entire rating period from April 20, 2007.  38 U.S.C.A.		 §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU from June 13, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assis 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied in a May 2007 letter to the Veteran.  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006), Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, lay statements, and Social Security (SSA) records.  

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in August 2007, October 2012, and February 2013.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale, including as to functional impairment.    

The Veteran was afforded an opportunity to testify before a Veterans Law Judge, but declined.  See October 2008 substantive appeal (on a VA Form 9).  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Rating Low Back Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period. 

The Veteran is in receipt of a 20 percent disability rating for the low back disability from April 20, 2007 to October 19, 2010, and a 40 percent disability rating from October 19, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  See 38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  	 38 C.F.R. § 4.71a.  

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of the appeal, the Veteran has generally contended that he is entitled to a higher rating for the low back disability.  The Veteran stated that the back pain affects his ability to exercise, play with his daughter, work, walk, sit, and stand.  The Veteran additionally stated that his wife must help him shower, put on his pants and shoes, and help to sitting and standing positions.  See April 2011 statement from the Veteran.  

After review of all the evidence, both medical and lay, the Board finds that the criteria for an initial rating of 40 percent, but no higher, has been met for the entire initial rating period from April 20, 2007.  For the entire period from April 20, 2007, the low back disability has been manifested by symptoms of pain and limitation of motion with forward flexion ending between 30 and 50 degrees with painful motion beginning between 25 and 30 degrees.  

In August 2007, the Veteran was afforded a VA examination to help assess the nature and severity of the low back disability.  At that time, the examiner diagnosed lumbar stenosis, which is not service connected and is a congenital condition, and lumbar strain myositis.  The examiner did not differentiate the symptoms of each diagnosis.  At that time, the Veteran reported pain in the low back which radiated down both legs, and weekly flare ups lasting three to four hours, which are aggravated by the weather.  Forward flexion was limited to 40 degrees, and the VA examiner reported that motion was painful in the last 10 degrees of movement.  The Veteran was unable to perform repetitive testing due to pain.  The VA examiner noted an antalgic gait, favoring the right side resulting in reversed lordosis.  The VA examiner did not diagnosis ankylosis, and the range of motion measures are inconsistent with ankylosis.  

In October 2010, the Veteran was afforded another VA examination to help assess the severity of the low back disability.  At that time, the Veteran reported pain for 12 hours a day, radiating down the right leg, that it is difficult to stand for more than 10 minutes or walk more than 100 yards, and that he cannot dress himself or tie his shoes.  The Veteran reported that he tried working for a telephone company, but was unable to stand very long, and the pain medications he took affected his thinking.  The VA examiner noted that the Veteran was unable to position himself on the examination table without assistance.  At that time, forward flexion was limited to 30 degrees, and the VA examiner opined that the Veteran is disabled for any type of physical activity or occupation.  The VA examiner did not diagnosis ankylosis, and the clinical findings that include range of motion testing do not show or suggest ankylosis.  

In November 2012, the Veteran received another VA examination to help assess the severity of the low back disability.  At that time, the VA examiner noted that the Veteran has an additional diagnosis of a congenitally narrow spinal canal and opined that the recent back surgery for decompression of the spine was not related to the service-connected lumbar strain, but the VA examiner was unable to differentiate the symptoms of pain and limitation of motion between the nonservice-connected congenital back disability and the service-connected lumbar strain.  At that time, forward flexion ended at 50 degrees, but painful motion began at 25 degrees.  The Veteran reported flare-ups with increased activity and weather changes, and the Veteran reported pain radiating down his leg.  The VA examiner did not diagnosis ankylosis.  The VA examiner noted that the Veteran stopped working as an AT&T sales representative in 2008 because of the back pain, and opined the back disability interferes with the Veteran's ability to work.  

Review of VA treatment records from April 20, 2007 show treatment for low back disabilities, with continuous complaints of severe pain, limitation of motion, and radiating pain.   The Veteran received physical therapy in October 2010, and at that time, the short term objective was to increase the Veteran's range of motion of forward flexion to 50 percent of the normal range of motion (45 degrees).  The physical therapist and other VA treating doctors did not provide measurements of the Veteran's range of motion during that time.  The VA treatment notes are silent for a diagnosis of ankylosis, and the clinical findings that include range of motion testing do not show or suggest ankylosis.  

Based on all the evidence, the Board finds that, the symptoms of pain and limitation of motion that may be related to the congenital lumbar spinal stenosis cannot be differentiated from the symptoms of the pain and limitation of motion associated with the chronic lumbar strain, and the Board will consider the all the symptomatology to be attributed to the service-connected lumbar strain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. § 4.14 (2015) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

The Board next finds that the low back disability more nearly approximates the criteria for a 40 percent rating for the entire period on appeal from April 20, 2007.  While the August 2007 VA examiner stated that forward flexion ended at 40, the VA examiner stated that there was pain within the last 10 degrees of motion, indicating pain began at 30 degrees.  Additionally, the VA examiner noted that the Veteran was unable to perform repetitive motions, indicating additional loss of motion from 40 degrees, more nearly approximating forward flexion ending at 30 degrees of less.  See DeLuca, 8 Vet. App. at 204 -07.  Furthermore, with each VA examination, forward flexion has been limited to 30 degrees of less, either completely limited, or limited by painful motion beginning at or before 30 degrees; therefore, the Board finds that for the entire period from April 20, 2007, the criteria for an initial rating of 40 percent have been more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.

The Board additionally finds that, for the entire period on appeal, the criteria for a 50 percent rating for the low back disability have not been met or more nearly approximated.  The Veteran has never been diagnosed with ankylosis of any part of the thoracolumbar spine at any VA examination or during any VA or private treatment, the Veteran has not alleged a diagnosis of ankylosis of the entire thoracolumbar spine, and the clinical findings that include range of motion testing do not show or suggest ankylosis.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  See also Note (5) to DC 5237.  For these reasons, the criteria for a 50 percent rating have not been more nearly approximated during any portion of the initial rating period.  

The Board has additionally considered whether a higher rating would be warranted under Diagnostic Code 5243 under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  Review of VA treatment records, VA examinations, and lay statements do not indicate that the Veteran experiences incapacitating episodes that require treatment and bedrest prescribed by a physician as a result of the service-connected lumbar strain.  While the Veteran received back surgeries and was hospitalized and bedrest during the period on appeal, the evidence indicates that the surgery was for the nonservice-connected congenital lumbar spinal stenosis, and not for the service-connected lumbar strain.  See November 2012 VA examination report; June 2011 VA treatment records.  Therefore, as the symptoms of bedrest have been differentiated from the service-connected lumbar strain, a rating under Diagnostic Code 5243 is not warranted. 

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the back disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The back disability has been manifested by limitation of motion, pain, and interference with sitting, standing, and other physical activities.  The schedular rating criteria under the General Rating Formula for Diseases and Injuries of the Spine specifically provide ratings for pain, limitation of motion, and difficulty with physical activities, which are incorporated into the schedular rating criteria.  See Diagnostic Code 5242; 38 C.F.R. §§ 4.40, 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion), 4.59, DeLuca, 8 Vet. App. at 204-07.  In this case, comparing the Veteran's disability level and symptomatology of the back disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  		 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU 

A May 2013 rating decision granted TDIU, effective April 5, 2010, the date a formal claim for TDIU was received; however, the Court, in Rice v. Shinseki,	  22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the rating issue.  Like the present case, Rice involved the issue of entitlement to an earlier effective date for TDIU following the grant of TDIU.  As discussed below, the evidence of record indicates that the Veteran stopped working on June 13, 2008 due to the service-connected disabilities; therefore, the Board finds that the issue of entitlement to TDIU prior to April 5, 2010 has been raised by the record.  

TDIU is granted when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 	 38 C.F.R. § 4.16(a).  

As discussed above, the Board is granting a higher initial rating of 40 percent from April 20, 2007 for the low back disability.  Therefore, for the entire period from June 13, 2008, the Veteran is in receipt of a single disability rating of 40 percent or more with a combined rating of 70 percent or more, and the service-connected disabilities have met the combined rating percentage criteria for TDIU under 	 38 C.F.R. § 4.16(a) throughout the period on appeal.  The Board will next consider whether the service-connected disabilities prevent the Veteran from obtaining or maintaining substantial gainful employment.  38 C.F.R. § 4.16(a)(1).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 		 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities prevented the Veteran from maintaining gainful employment from June 13, 2008 to meet the TDIU criteria from June 13, 2008.  

The Veteran contends that he is unable to work due to the service-connected disabilities, including the low back disability, bilateral hip disability, and depression.  The Veteran states that he last worked in June 2008, and a SSA record indicates the last day of employment was June 13, 2008.  See June 2011 application for increased compensation based on unemployability; December 2008 SSA determination.  

After service, the Veteran worked at multiple retail sales positions, requiring frequent lifting, standing, and walking, and security guard position, additionally requiring standing, walking, and occasional lifting.  See September 2008 SSA records.  Additionally, the Veteran reported working as a pharmaceutical technical support specialist, worked for an insurance programming company, then as a sales representative for AT&T.  See June 2011 application for increased compensation based on unemployability, June 2011 VA examination report.  The Veteran has completed college; however, a December 2008 SSA finding determined that the Veteran's skills from employment during active duty and as a security guard are not transferable to other related occupations in the work group or industry, and the Veteran's unskilled sedentary occupational based is significantly eroded.  In the December 2008 SSA decision, the Veteran was determined to be disabled, and this determination was based on the Veteran's low back disability, bilateral hip disability, and depression.  

As discussed above, the October 2010 VA examination regarding the back disability provided an opinion that the Veteran is unable to perform physical work due to the service-connected disabilities.  Additionally, a June 2011 VA examination to assess the service-connected depression opined that, based on the physical and mental disabilities, the Veteran should be considered unemployable given his inability to secure or maintain substantially gainful employment consistent with his education and work background.  The VA examiner opined that the depression contributes to significant concentration and short term memory difficulties, and would make it extremely difficult for the Veteran to function adequately in work environments similar to his work experience.  Furthermore, as discussed above, the November 2012 VA examiner opined that the back disability interferes with the Veteran's ability to work, and that the Veteran stopped working in 2008 because of the chronic pain from the service-connected disabilities.  

The Board notes that from April 5, 2010 the Veteran is in receipt of TDIU, and there is no opinion regarding whether the service-connected disabilities affected the Veteran's ability to work from June 13, 2008 (the date the Veteran stopped working) to April 5, 2010.  Nonetheless, as the Board notes that the service-connected back disability, bilateral hip disability, and psychiatric disability have all remained approximately the same severity during the duration of the period of appeal to the present, and the SSA determination granting disability was based on the effects of the service-connected disabilities; therefore, the Board finds that the criteria for TDIU have been met from June 13, 2008.  See Geib at 1354 (as the responsibility for the ultimate TDIU determination is on VA adjudicators, not the medical examiner, a medical examiner's opinion is not required in every case).  


ORDER

A higher initial rating of 40 percent, but no higher, for lumbar strain myositis is granted.  

TDIU from June 13, 2008 is granted.   


REMAND

Separate Ratings for Neurological Abnormalities 

Note 1 under the General Rating Formula for Diseases and Injuries of the Spine requires any associated objective neurologic abnormalities to be rated separately.  VA treatment records and VA examinations show that the Veteran has endorsed multiple symptoms, including bilateral radiculopathy, bladder impairment, and erectile dysfunction throughout the course of this appeal.  See November 2012 VA examination report, June 2011 VA treatment records.  It is unclear from the record whether these neurologic abnormalities are associated with the service-connected chronic lumbar strain or the nonservice-connected congenital lumbar spinal stenosis; therefore, the Board finds a remand for an examination is necessary to help determine whether the Veteran has any neurological abnormalities associated with the low back disability, including whether there are any neurological abnormalities associated with the service-connected chronic lumbar strain versus the nonservice-connected lumbar spinal stenosis.  See Mittleider, 11 Vet. App. at 182.  

Accordingly, the issue of whether separate compensable ratings for associated neurological abnormalities are warranted is REMANDED for the following action:

1.  Schedule VA examination(s) to determine whether there are any neurological disabilities associated with the low back disabilities, including for bilateral radiculopathy of the lower extremities, bladder impairment, and erectile dysfunction.  All indicated and necessary tests should be conducted.  For each diagnosed neurological abnormality, the examiner should provide the following opinion with supporting rationale: 

Is it at least as likely as not (50 percent probability or greater) that each diagnosed neurological abnormality is associated with the service-connected lumbar strain and not the nonservice-connected spinal stenosis?   

If the examiner is unable to differentiate the diagnosed between the symptomatology of the neurological abnormalities from the service-connected lumbar strain or the nonservice-connected spinal stenosis without resorting to speculation, the examiner should explicitly state so and provide rationale. 

2.  Then, readjudicate the issue of whether separate ratings for associated neurologic abnormalities are warranted.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


